Citation Nr: 0710613	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  01-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for residuals of a left 
foot injury, to include the great toe and the little toe.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a tailbone injury.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
August 9, 1972 to November 2, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in November 
1999 and in August 2003, by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The medical evidence of record does not show a diagnosis 
of post-traumatic stress disorder (PTSD).

2.  The veteran's available service medical records are 
silent as to any complaints of or treatment for a lung 
disorder.  

3.  The veteran's current lung disorder began many years 
after service and is not related thereto.

4.  The veteran's current left foot disorder, diagnosed as 
traumatic injury to the left foot, status post amputation of 
the left fifth toe, and excision and removal of left great 
toenail with dystrophic regrowth and residual development of 
spurring, began many years after service and is not related 
thereto.

5.  In December 2000, the RO issued a rating decision which 
denied the veteran's initial claims for service connection 
for residuals of a left knee injury and residuals of a 
tailbone injury.  The veteran did not perfect an appeal of 
this decision.

6.  Evidence received since the December 2000 RO decision is 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a left knee injury.

7.  Evidence received since the December 2000 RO decision is 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a tailbone injury.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  A lung disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Residuals of a left foot injury, to include the great toe 
and the little toe, were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a left knee injury is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2006).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a tailbone injury is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in October 2001, in April 2002, in October 2002, and in 
June 2006, as well as other letters, the statements of the 
case, and supplemental statements of the case, advised the 
veteran of the foregoing elements of the notice requirements.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  The veteran has been informed through letters, 
rating decisions, and statements of the case, of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denials.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
In addition, the duty to assist the appellant has also been 
satisfied in this case. Although the RO was unable to obtain 
all of the veteran's service medical records, they have taken 
all reasonable steps in attempting to do so.  The RO was able 
to obtain some of the veteran's records from the Kansas 
Adjutant General's Department, Military Archives, as well as 
26 pages of inservice records received from the veteran's 
former representative.  Moreover, the RO has received 
negative responses to its requests for records from the 
National Personnel Records Center, the Missouri Adjutant 
General's Office, the United States Army Reserve Personnel 
Command, and the Department of the Army, Fort Leonard Wood, 
Missouri.

The RO has also obtained the veteran's VA medical treatment 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, all necessary 
VA medical examinations have been conducted.  The Board notes 
that a VA examination regarding the etiology of conditions 
claimed herein is not required in this matter.  While the 
veteran alleges that the claimed conditions herein were 
incurred during his active duty service, his available 
service medical records, including a physical examination 
conducted pursuant to his discharge, are silent as to any 
complaints of or findings regarding these conditions.  
Following his discharge from the service, the first post 
service reference to any of these conditions is not shown 
until 1998.  Thus, there is no objective evidence of record 
that any of these conditions existed during service, or for 
more than twenty-five years thereafter; and there is no 
competent evidence of record suggesting that this condition 
may be related to the veteran's military service. 38 C.F.R. 
§ 3.159.  As for the veteran's attempts to reopen, a VA 
examination is not warranted until a previously denied claim 
has been reopened by new and material evidence.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the RO was unable to obtain the veteran's 
complete service medical records.  Consequently, in reaching 
this decision, the Board acknowledges, and accepts, the 
heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  



I.  Claims for Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 32 38 U.S.C. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2006).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (2006).



A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f).

In support of his claim, the RO has obtained all of the post 
service treatment records identified by veteran.  A review of 
these records revealed treatment for and diagnoses of 
generalized anxiety disorder and major depressive disorder.  
These records were silent as to any diagnosis of PTSD. 

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence 
demonstrates that the veteran does not have PTSD.  The Board 
notes that this conclusion is supported by the lack of any 
post service treatment records showing a diagnosis of PTSD.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent credible 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for PTSD has not been presented and the appeal is 
denied.  

To the extent that the veteran believes that he has PTSD, the 
Board notes that as a layman, his statements are not 
competent medical evidence on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Lung Disorder

Historically, the veteran served on ACDUTRA from August 9, 
1972 to November 22, 1972.  A review of his available service 
medical records was silent as to any complaints or diagnoses 
of a lung disorder.  A physical examination, conducted in 
October 1972, noted that his lungs and chest were normal.  X-
ray examination of the chest, performed in October 1972, 
revealed an impression of no significant abnormalities.

A post service treatment report, dated in September 2000, 
noted a diagnosis of nicotine addition.  An April 2001 
treatment report noted that the veteran was smoking two packs 
of cigarettes per day, which was down from three and one-half 
packs per day.  A treatment report, dated in November 2001, 
noted that he had a cough, which was productive at times.  
The report concluded with a diagnosis of tobacco addiction.  
A treatment report, dated in December 2003, noted the 
veteran's complaints of a flu-like illness.  The report 
concluded with an assessment of upper respiratory infection, 
probably viral syndrome, and rule out pneumonia.  X-ray 
examination of the chest, performed in December 2003, noted a 
clinical history of acute bronchitis.  The report concluded 
with an impression of increased pulmonary vascularity and 
increased diffuse interstitial reticular nodular interstitial 
change.  A follow-up X-ray examination of the chest, 
performed in January 2004, noted that the appearance of the 
chest had improved as the interstitial densities in both 
lungs appeared less prominent.  A treatment report, dated in 
February 2004, noted the veteran's complaints of chest pain.  
The report noted that this was probably noncardiac in origin.  

The veteran's available service medical records are negative 
for findings or complaints of a lung disorder.  Subsequent to 
service discharge, there is no showing of treatment or 
complaints of a lung disorder for over twenty-five years 
after the veteran's discharge from the service. Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition). 

Although a precise current diagnosis of the veteran's lung 
condition is not shown, there is no medical evidence linking 
this condition to his three and one-half months of military 
service many years ago.  Moreover, the veteran has not 
attributed this condition to any specific inservice injury or 
disease incurred during service.  Thus, a preponderance of 
the evidence on file is against the veteran's claim for 
service connection for a lung disorder.  

As the preponderance of the evidence is against the claim for 
service connection for lung disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

C.  Residuals of a Left Foot Injury

The veteran's report of separation, Form DD 214, revealed 
that he was discharged from the service because he did not 
meet the medical fitness standards at the time of enlistment.  
A medical board proceedings report, dated in October 1972, 
noted that the veteran was found medically unfit for service 
based upon his intellectual deficit.  A review of his 
available service medical records was silent as to any 
complaints or treatment of a left foot disorder.  Moreover, a 
physical examination report, dated in October 1972, noted 
that his feet were normal.  On a medical history report, 
completed at that time, the veteran denied having any foot 
trouble.

The first post service complaint of, or treatment for, a left 
foot disorder is in 1999, which is over twenty-six years 
after his discharge from the service.  A treatment report, 
dated in October 1999, noted that the veteran's left foot had 
a corn and also very large toenails, with an ingrown toenail 
on the big foot on the left side.  The report concluded with 
a diagnosis of pain in the left foot.  A treatment report, 
dated in June 2000, noted an assessment of fifth 
metatarsophalangeal joint dislocation with hammer toes all of 
the left foot and probable nerve entrapment of the fifth left 
toe.  A treatment report, dated in November 2000, noted that 
the veteran injured his left foot when a heavy steel rod fell 
on it at work.  Subsequent treatment reports noted that he 
underwent amputation of the left fifth toe and avulsion of 
the nail plate of the left great toe.  A VA examination of 
the feet, conducted in May 2002, concluded with a diagnosis 
of traumatic injury to the left foot, status post amputation 
of the left fifth toe, and excision and removal of the left 
great toenail with dystrophic regrowth and residual 
development of spurring. 

As noted above, the veteran's available service medical 
records, which include physical examinations at discharge, 
are negative for findings or complaints of a left foot 
disorder.  Subsequent to service discharge, there is no 
showing of treatment or complaints of a left foot disorder 
for over twenty-five years after the veteran's discharge from 
the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  The Board 
further notes that the veteran's post service employment has 
largely been in positions which require extensive physical 
labor.  A psychiatric treatment report, dated in March 2000, 
noted that his employment history working in construction, 
loading fruit shipments for markets, and rock quarry digging.  
The report also noted that he was currently working in a 
steel shop where he had been employed for the past seven 
years.  

While the veteran is shown to currently have a left foot 
disorder, there is no medical evidence linking this condition 
to his military service.  Moreover, the available service 
medical reports of record do not support the veteran's claims 
of a chronic left foot injury having been incurred during 
service.  Thus, a preponderance of the evidence on file is 
against the veteran's claim for service connection for a left 
foot disorder.  

As the preponderance of the evidence is against the claim for 
service connection for residuals of a left foot injury, to 
include the great toe and the little toe, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Reopening Claims - New and Material Evidence

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
If the claim is so reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §7105; 38 C.F.R. § 3.104; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A.  Residuals of a Left Knee Injury

The veteran's initial claim seeking service connection for 
residuals of a left knee injury to include arthritis and 
chondromalacia was denied by the RO in a December 2000 rating 
decision.  Notice of this decision was sent to the veteran in 
January 2001, and he did not timely file a notice of 
disagreement thereafter.  Thus, the December 2000 RO decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The RO's December 2000 unappealed rating decision denied the 
veteran's claim for residuals of a left knee injury 
indicating that this condition had not been shown until many 
years following the veteran's separation from service, and 
that there was no competent evidence linking the veteran's 
current left knee disorder and his military service.

Since the RO's December 2000 unappealed rating decision, the 
RO has received both inservice and post service treatment 
records.  Although new, this evidence is not material in that 
it fails to indicate that the veteran's current left knee 
condition is related to his military service.  Moreover, 
these records do not raise a reasonable possibility of 
substantiating the veteran's claim. 38 C.F.R. § 3.156.

The service medical and personnel records which have been 
received are completely silent as to any treatment for a left 
knee disorder.  A medical board proceedings report, dated in 
October 1972, noted that the veteran was being discharged due 
to intellectual deficit.  A treatment report, dated in 
October 1972, noted that the veteran, "states that he took 
the test to get into the Army 15 times and failed it the 
first 14 times.  On the 15th time a friend of his went along 
with him and told him the answers to the test."  These 
records do not reference any problem with the veteran's left 
knee.  A physical examination report, dated October 31, 1972, 
noted that his extremities were normal.  On a medical history 
report, completed at that time, the veteran denied having any 
trick or locked knee.  Thus, while this evidence is new, it 
does not establish that the veteran incurred a chronic left 
knee disorder during service.  In fact, the evidence goes 
against such a conclusion.  As such, this evidence is not 
material.

As for the newly received post service medical treatment 
evidence, this evidence simply reflects that treatment for 
the veteran's left knee disorder is ongoing.  There is no 
objective evidence of record linking this condition to 
veteran's active duty service.  A treatment report dated in 
1998, stated that the veteran was being evaluated for a left 
knee problem which, "has existed for the past 2 years."  An 
employer's statement, completed by C. L., M.D., and dated in 
May 1999, noted a diagnosis of left patellofemoral knee pain 
and left knee lateral meniscal tear.  The report noted that 
he first treated the veteran for this condition in 1998.  The 
report also noted that the veteran had not previously had the 
same or similar condition.  Although new, none of this 
evidence is shown to be material to the veteran's claim for 
service connection for a left knee.

The veteran also has submitted statements and argument in 
support of his claim to reopen.  A review of these 
statements, however, fails to reveal any new contentions 
herein.  These statements are deemed to be cumulative and 
redundant of his prior allegations, and thus not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
It is not material evidence since it does not raise a 
reasonable possibility of substantiating the claim.  

The Board concludes that new and material evidence has not 
been submitted since the December 2000 unappealed RO decision 
which denied service connection for residuals of a left knee 
injury to include arthritis and chondromalacia.  Thus, the 
claim for service connection for a left knee disorder has not 
been reopened, and the RO's December 2000 decision remains 
final.  Moreover, as new and material evidence to reopen his 
finally disallowed claim has not been submitted, the benefit 
of the doubt doctrine is not applicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

B.  Residuals of a Tailbone Injury

The veteran's initial claim seeking service connection for 
residuals of a tailbone injury was denied by the RO in a 
December 2000 rating decision.  Notice of this decision was 
sent to the veteran the following month, in January 2001, and 
he did not timely file a notice of disagreement thereafter.  
Thus, the December 2000 RO decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

The RO's December 2000 rating decision denied the veteran's 
claim for residuals of a tailbone injury indicating that this 
condition had not been shown until many years following the 
veteran's separation from service, and that there was no 
competent evidence linking the veteran's current tailbone 
condition, including complaints of low back pain, and his 
military service.

Since the RO's December 2000, the RO has received both 
inservice and post service treatment records.  Although new, 
this evidence is not material in that it fails to indicate 
that the veteran's current tailbone condition is related to 
his military service.  Moreover, these records do not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection.  38 C.F.R. § 3.156.

The newly received service medical and personnel records are 
completely silent as to any treatment for a tailbone injury.  
A physical examination report, dated October 31, 1972, noted 
that the veteran's back and extremities were normal.  A 
physical examination conducted for the medical board, dated 
in October1972, also noted that the veteran's spine and lower 
extremities were normal.  On a medical history report, 
completed at that time, the veteran denied having any 
recurrent back pain.  Thus, while this evidence is new, it 
does not establish that the veteran incurred a chronic injury 
to the tailbone during service.  As such, this evidence is 
not material.

As for the newly received post service medical treatment 
evidence, this evidence simply reflects that treatment for 
the veteran's complaints of low back and tailbone pain is 
ongoing.  There is no objective evidence of record linking 
the veteran's residuals of a tailbone injury to his active 
duty service.

The veteran also has submitted statements and argument in 
support of his claim to reopen.  A review of these 
statements, however, fails to reveal any new contentions 
herein.  These statements are deemed to be cumulative and 
redundant of his prior allegations, and thus not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
It is not material evidence since it does not raise a 
reasonable possibility of substantiating the claim.  

The Board concludes that new and material evidence has not 
been submitted since the December 2000 unappealed RO 
decision, which denied service connection for residuals of a 
tailbone injury.  Thus, the claim for service connection for 
residuals of a tailbone injury is not reopened, and the RO's 
December 2000 decision remains final.  

Until the veteran meets his threshold burden of submitting 
new and material evidence in order to reopen this claim, the 
benefit of the doubt doctrine does not apply.  Annoni, 5 Vet. 
App. at 467.



ORDER

Service connection for PTSD is denied.

Service connection for a lung disorder is denied.

Service connection for residuals of a left foot injury, to 
include the great toe and the little toe, is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for residuals of a left knee injury is 
denied.  

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for residuals of a tailbone injury is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


